Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on March 26, 2020.  The Examiner acknowledges the following:
3.	Claims 1 – 9 were filed.
4.	The drawings filed on 03/26/2020 are accepted by the Examiner.
5.	 Current claims 1 – 9 are pending and they are being considered for examination.

Information Disclosure Statement
6.	The IDS document filed on 03/26/2020 is acknowledged.

Priority
7.	Priority documents referring to a Japanese application document JP-2019-077864 with filing date 04/16/2019. Certified copies were filed to the office on 05/07/2020.

Allowable Subject Matter
8.	Claims 1 – 9 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches
	A photoelectric conversion device (Muto – US 2014/0184865 A1) comprising a plurality of analog signal output units including a plurality of pixels, each of the plurality of analog signal output units configured to output an analog signal based on a pixel of the plurality of pixels; and a plurality of signal processing units; each of the plurality of signal processing units being provided correspondingly to one of the plurality of analog signal output units and including a gain application unit and an AD conversion unit, the gain application unit being configured to apply a gain to an analog signal, within the gain application unit, a portion that contributes to application of a gain to the analog signal being constituted only of passive elements, the gain application unit being configured to selectively output a first amplified signal or a second amplified signal, the first amplified signal being a signal obtained by applying a first gain to the analog signal, and the second amplified signal being a signal obtained by applying a second gain, smaller than the first gain, to the analog signal, and the AD conversion unit being configured to convert, from analog to digital, the first amplified signal or the second amplified signal output from the gain application unit. Another prior application by Muto (US 2014/0184844 A1), which was abandoned, teaches a photoelectric conversion device similar to the one described above; however, both Muto art fails to teach or to fairly suggest the combination of 
Furthermore, the prior art of record teaches a semiconductor device (Sumi – US 7,830,436 B2) comprising: a signal obtaining unit including unit elements arranged in rows and columns, the unit elements each including a charge generator for generating signal charges corresponding to incident electromagnetic waves and a signal generator for generating a signal corresponding to the signal charges generated by the charge generator; column processors provided for the respective columns to read the signals on a row-by-row basis, to amplify the signals by certain gains, and to sequentially output amplified signals, the column processors respectively including amplifier circuits for amplifying the signals read from the unit elements by gains set to the amplifier circuits; and a gain-determination controller for detecting signal levels of output signals of the amplifier circuits or of subsequent stages thereof with different gains set to the respective amplifier circuits, determining gains to be set to the amplifier circuits based on the signal levels detected, and causing the amplifier circuits to operate with the gains determined. Additionally, the prior art teaches a solid-state imaging apparatus ( Shimizu – US 9,445,029 B2 – from the IDS document) including a plurality of pixels arranged in a matrix and configured to generate signals by photoelectric conversion, a plurality of signal lines each provided on each column of the pixels, and a plurality of column circuits each provided for each of the signal lines, wherein it is possible to select one of a first readout operation of simultaneously processing the signals of the pixels on a plurality of rows by the plurality of column circuits and a second readout operation of simultaneously processing the signal of the same pixel by different gains by the plurality of column 
	As described above, the prior art of record teaches some features of the current inventions such as a photoelectric conversion device including a plurality of pixels;  a plurality of signal processing units  convert the pixel signals from each of the pixel columns an including a gain setting unit and an AD conversion unit, wherein the gain application unit being configured to selectively output a first amplified signal or a second amplified signal, the first amplified signal being a signal obtained by applying a first gain to the analog signal, and the second amplified signal being a signal obtained by applying a second gain, smaller than the first gain, to the analog signal, and the AD conversion unit being configured to convert, from analog to digital, the first amplified signal or the second amplified signal output from the gain application unit (See Muto – US 2014/0184865 A1) and the teachings of another prior art of record for a semiconductor device comprising a signal obtaining unit including unit elements arranged in rows and columns, the unit elements each including a charge generator for generating signal charges corresponding to incident electromagnetic waves and a signal generator for generating a signal corresponding to the signal charges generated by the charge generator (See Sumi – US 7,830,436 B2); column processors provided for the respective columns to read the signals on a row-by-row basis, to amplify the signals by certain gains, and a gain-determination controller for detecting signal levels of output signals of the amplifier circuits or of subsequent stages thereof with different gains set to the respective amplifier circuits, determining gains to be set to the amplifier circuits based on the signal levels detected, 
Regarding claim 1, the combination of Muto ‘865 A1, Muto ‘844 A1, Sumi and Shimizu fails to explicitly disclose “An image pickup apparatus having a plurality of photoelectric converters comprising: at least one processor and at least one memory functioning as: an amplifier configured to output, for each gain, a signal obtained by amplifying a signal based on an output from the photoelectric converters corresponding to one exposure with a plurality of gains including a first gain and a second gain that is smaller than the first gain; and a controller configured to control the gains of the amplifier; and a generator configured to generate an image by processing a plurality of signals amplified by the amplifier and having different gains, wherein the controller performs control so as to change a value of the second gain and not to change a value of the first gain if the amplifier changes a plurality of gains used for amplification in different exposures”. Therefore, as discussed above, claim 1 is allowable over the prior art of record.
Regarding claims 2 – 8: claims 2 –  8  depend directly or indirectly to claim 1 and they require the same limitations as claim 1 and which are not taught by the prior art of record. Claims 2 – 8 recite additional limitations which are not taught by the prior art of record as well. Therefore, claims 2 – 8 are allowable over the prior art of record for the same reasons as claim 1.
Regarding claim 1, the combination of Muto ‘865 A1, Muto ‘844 A1, Sumi and Shimizu fails to explicitly disclose “A control method of an image pickup apparatus that includes a pixel portion having a photoelectric converter comprising: controlling a gain of an amplifier that amplifies the signal based on an output of the photoelectric converter; amplifying the signal with a plurality of gains by the amplifier; and  - 15 -102037 65US01 generating an image by processing a plurality of signals amplified by the amplifier and having different gains, wherein, in the controlling, a value of a second gain that is smaller than a first gain among the gains is changed, and control not to change the value of the first gain is performed”. Therefore, claim 9 is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Y. Yamashita et al., US 2019/0319056 A1 – it teaches an image capturing apparatus comprising: an image sensor, the image sensor including a pixel region having a plurality of microlenses arranged in a matrix and a plurality of photoelectric conversion portions provided for each of the microlenses, a plurality of amplifiers that can amplify signals output from the pixel region using a plurality of different gains including at least a first gain, and a scanning circuit that scans the pixel region so that a partial signal and an added signal are read out, the partial signal being a signal from some of the plurality of photoelectric conversion portions, and the added signal being a signal obtained by adding the signals from the plurality of photoelectric conversion portions; a controller that controls the scanning circuit; a processor that expands a dynamic range using the added signal amplified using the plurality of different gains; and a focus detection circuit that carries out phase difference focus detection using the partial signal and the added signal both of which are amplified using the first gain.

3. K. Kamon, US 2008/0251695 A1 – it teaches an image sensing apparatus, comprising: an image sensor having two or more different photoelectric conversion characteristics, and adapted to output image signals having the respective photoelectric conversion characteristics individually; an amplifying section for amplifying the image signals having the respective photoelectric conversion characteristics; a gain controlling section for controlling a gain of the amplifying section; and an output section for outputting the image signals having the respective photoelectric conversion characteristics amplified by the amplifying section, wherein the gain controlling section calculates a gain of the image signals having the respective photoelectric conversion characteristics based on the image 
4. T. Muto et al., US 2014/0184844 A1 – it teaches a photoelectric conversion device comprising: a plurality of analog signal output units including a plurality of pixels, each of the plurality of analog signal output units being configured to output an analog signal based on a pixel of the plurality of pixels; and a plurality of signal processing units; each of the plurality of signal processing units being provided correspondingly to one of the plurality of analog signal output units and including a gain application unit and an AD conversion unit, the gain application unit being configured to apply a gain to an analog signal, the gain application unit being configured to selectively output a first amplified signal or a second amplified signal, the first amplified signal being a signal obtained by applying a first gain of 1 or less, to the analog signal, the second amplified signal being obtained by applying a second gain, smaller than the first gain, to the analog signal, and the AD conversion unit being configured to convert, from analog to digital, the first amplified signal or the second amplified signal output from the gain application unit.
5. T. Muto et al., US 2014/0184865 A1 – it teaches a photoelectric conversion device comprising: a plurality of analog signal output units including a plurality of pixels, each of the plurality of analog signal output units configured to output an analog signal based on a pixel of the plurality of pixels; and a plurality of signal processing units; each of the plurality of signal processing units being provided correspondingly to one of the plurality of analog signal output units and including a gain application unit and an AD conversion unit, the gain application unit being configured to apply a gain to an analog signal, within 
6. T. Kobuse et al. US 2020/0344431 A1 – it includes one common inventor and the same assignee. It teaches an imaging apparatus comprising: a pixel unit including a plurality of pixels arranged in rows and columns, wherein each pixel can output a noise signal and a pixel signal that is generated by photoconversion; at least one processor or circuit which function as a read out unit configured to read out the noise signal from each pixel in the pixel unit and to amplify the noise signal by a first gain to generate a first noise signal, wherein the read out unit reads out the pixel signal and amplifies the pixel signal by the first gain to generate a first pixel signal and amplifies the pixel signal by a second gain to generate a second pixel signal; a first memory unit configured to store a second noise signal that is generated by amplifying, by the second gain, the noise signal read out from a pixel of a predetermined row in the pixel unit; and a subtraction unit configured to subtract the first noise signal from the first pixel signal and to subtract the second noise signal stored in the first memory unit from the second pixel signal, while sequentially reading out signals from each pixel of the pixel unit. It teaches a first gain and a second 
7. T. Kobuse et al., US 2020/0336681 A1 – it includes one common inventor and the same assignee. It teaches an imaging device comprising: an amplifier that performs amplification with a plurality of gains for each signal from a photoelectric converter of a pixel unit; a controller that controls a gain of the amplifier; and a signal processing circuit that subtracts a noise signal from a pixel signal amplified by the amplifier, wherein the controller performs control to read out a noise signal and a pixel signal with a first gain by the amplifier and then to read out a pixel signal with a second gain by the amplifier, after resetting the pixel unit, and the first gain is larger than the second gain.
8. K. Irie, US 7,880,783 B2 – it teaches an image pickup apparatus, having an image pickup device including an active pixel area with pixels for image pickup of an image to produce image data, and a black pixel area, disposed outside said active pixel area, having black pixels shielded from light, for producing black pixel data, said image pickup apparatus comprising: an amplifier for adjusting white balance of said image data; a smear detection unit for detecting a smeared portion of a smear phenomenon in said image according to said black pixel data; a tone correction unit for reducing chroma in a predetermined hue area according to a smear level of said smear phenomenon determined from said smear detection unit, by carrying out color correction of said smeared portion for said image data after adjusting said white balance and, further comprising: a gain setting unit for determining red, green and blue color gains to adjust said white balance according to said image data, and for assigning said amplifier with said gains; a memory for storing information of a first gain threshold for comparison with 
9. W. Rivard et al., US 9,918,017 B2 – it teaches an apparatus, comprising: circuitry for: receiving an analog signal associated with at least one pixel of an image sensor; generating a first amplified analog signal associated with the at least one pixel by amplifying the analog signal utilizing a first gain; generating a second amplified analog signal associated with the at least one pixel by amplifying the analog signal utilizing a second gain; and transmitting the first amplified analog signal and the second amplified analog signal, wherein the apparatus is operable such that the analog signal is amplified utilizing the first gain simultaneously with the amplification of the analog signal utilizing the second gain and, wherein the apparatus is operable such that the first amplified analog signal is converted to a first digital signal associated with the image, and the 
10. S. Suzuki, US 2009/0027516 A1 – it teaches an image sensing apparatus comprising: an image sensor which converts an optical image of an object into an electrical signal; a first amplifier which amplifies the electrical signal by a first gain; a second amplifier which amplifies, by a second gain, the electrical signal amplified by said first amplifier, the second gain being changeable in finer steps than the first gain; and a control unit which obtains a third gain based on an quantity of incident light to said image sensor and adjusting the first gain and the second gain so that a sum of the first gain and the second gain equals the third gain, wherein said control unit adjusts a gain component of the third gain, which cannot be adjusted by the first gain, using the second gain, and ensures the third gain by adjusting the second gain without adjusting the first gain when a brightness change more than the preset brightness difference does not continue for not less than a preset time.
11. E. Olsen et al., US 7,297,917 B2 – it teaches a pixel readout circuit for an imager comprising: a first gain amplifier for amplifying a signal from a pixel array; a signal level determining circuit for determining a gain factor based on a level of the amplified signal; a second variable gain amplifier, connected to said signal level determining circuit, for amplifying the signal from the first gain amplifier using the determined gain factor; and an analog-to-digital converter for digitizing an output of the second gain amplifier, wherein said signal level determining circuit further comprises: a level detection circuit for determining the signal magnitude of the signal outputted from the first gain amplifier; and 
12. M. Kobayashi et al., US 10,638,066 B2 – it teaches an apparatus including: first and second photoelectric converting portions; a charge detecting portion; a transistor outputting a pixel signal first and second sampling and holding capacitors; an amplifier; and a controlling unit controlling gain in first and second mode. The pixel signal is one of: a first signal at time of resetting of charge; a second signal including a charge component of the first photoelectric converting portion and a noise component; and a third signal including the first component, a charge component of the second photoelectric converting portion and a noise component. In the first mode, the controlling unit uses a first gain. In the second mode, the controlling unit uses second gain to the first signal, third gain to the third signal of the first sampling and holding capacitor, and second gain to the third signal of the second sampling and holding capacitor.
13. M. Loose, US 7,443,435 B2 – it teaches a CMOS image sensor having a plurality of pixels arranged in rows and columns, the image sensor comprising: a column buffer associated with each column of pixels and connected to the pixels via a column bus, the column buffer comprising: an amplifier connected to the column bus; a reference voltage; and a comparator connected to the reference voltage and an output of the amplifier, the comparator outputting a gain range output signal; wherein the amplifier is first set to a first gain level, and if the output of the amplifier is below the reference voltage then a signal is output at the first gain level, otherwise if the output of the amplifier is above the reference voltage, then the amplifier gain is reset to a second level and the amplifier outputs a signal at the second gain level.


Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697